Per Curiam.

In Hazlett v. Martin Chevrolet, Inc. (1986), 25 Ohio St. 3d 279, 25 OBR 331, 496 N.E. 2d 478, syllabus, we held that “[d]rug addiction and alcoholism are handicaps as defined in R.C. 4112.01(A)(13).” Since Hazlett was decided after the court of appeals issued its decision in this cause, neither of the lower courts had the benefit of that decision. Therefore, we must reverse the decision of the court of appeals which directly contradicts our holding in Hazlett and remand this matter to the trial court for reconsideration, in light of Hazlett, of the issue of whether Wirth was impermissibly rejected by B & W because of his handicap.1

Judgment reversed and cause remanded.

Mahoney, George, Wright and H. Brown, JJ., concur.
Holmes, J., concurs separately.
Moyer, C.J., dissents.
Douglas, J., dissents with opinion.
Mahoney, J., of the Ninth Appellate District, sitting for Sweeney, J.
George, J., of the Ninth Appellate District, sitting for Locher, J.

 We do not believe that it is appropriate for us to review the record in this case since neither the court of appeals nor the trial court has reviewed the facts before the commission in light of our holding in Hazlett, supra.